 1   Anthony R. Bisconti (SBN 269230)
 2   tbisconti@bienertkatzman.com
     Nancy J. Sandoval (SBN 302531)
 3   nsandoval@bienertkatzman.com
     BIENERT KATZMAN LITTRELL WILLIAMS LLP
 4
     601 W. 5th Street, Ste. 720
 5   Los Angeles, CA 90071
     Telephone (213) 528-3400
 6   Facsimile (949) 369-3701
 7
     Attorneys for Defendant Tony Bobulinski
 8

 9

10
                      IN THE UNITED STATES DISTRICT COURT
11
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13
     CHINA BRANDING GROUP LIMITED                   Case No.: 2:20-CV-06759 RGK (JC)
14   (IN OFFICIAL LIQUIDATION), by and              Hon. R. Gary Klausner
15
     through its Joint Official Liquidators, Hugh
     Dickson of Grant Thornton Specialist           Presiding Judge
16   Services (Cayman), Limited and David
     Bennett of Grant Thornton Recovery &
17   Reorganisation Limited,                        STIPULATED PROTECTIVE
                                                    ORDER
18              Plaintiff,
19   v.
                                                    Action filed:     July 28, 2020
20   TONY BOBULINSKI
21              Defendant.
22

23

24

25

26

27

28
 1         1.      A. PURPOSES AND LIMITATIONS
 2              As the parties have represented that discovery in this action is likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than prosecuting
 5   this litigation may be warranted, this Court enters the following Protective Order.
 6   This Order does not confer blanket protections on all disclosures or responses to
 7   discovery. The protection it affords from public disclosure and use extends only to
 8   the limited information or items that are entitled to confidential treatment under the
 9   applicable legal principles. Further, as set forth in Section 12.3, below, this Protective
10   Order does not entitle the parties to file confidential information under seal. Rather,
11   when the parties seek permission from the court to file material under seal, the parties
12   must comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
13   District Judge and Magistrate Judge.
14              B. GOOD CAUSE STATEMENT
15              In light of the nature of the claims and allegations in this case and the parties’
16   representations that discovery in this case will involve the production of confidential
17   records, and in order to expedite the flow of information, to facilitate the prompt
18   resolution of disputes over confidentiality of discovery materials, to adequately
19   protect information the parties are entitled to keep confidential, to ensure that the
20   parties are permitted reasonable necessary uses of such material in connection with
21   this action, to address their handling of such material at the end of the litigation, and
22   to serve the ends of justice, a protective order for such information is justified in this
23   matter. The parties shall not designate any information/documents as confidential
24   without a good faith belief that such information/documents have been maintained in
25   a confidential, non-public manner, and that there is good cause or a compelling reason
26   why it should not be part of the public record of this case.
27   ///
28   ///
                                                     2
 1         2.     DEFINITIONS
 2         2.1    Action: The instant action: China Branding Group Limited (In Official
 3   Liquidation) v. Bobulinski, Case No. 2:20-cv-06759-RGK (JC), pending in the United
 4   States District Court for the Central District of California.
 5         2.2    Challenging Party: a Party or Non-Party that challenges the designation
 6   of information or items under this Order.
 7         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 8   how it is generated, stored or maintained) or tangible things that qualify for protection
 9   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
10   Cause Statement.
11         2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
12   Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
13   the disclosure of which to another Party or Non-Party would create a substantial risk
14   of serious harm that could not be avoided by less restrictive means.
15         2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
16   support staff).
17         2.6    Designating Party: a Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as
19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
20   ONLY.”
21         2.7    Disclosure or Discovery Material: all items or information, regardless
22   of the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced or
24   generated in disclosures or responses to discovery in this matter.
25         2.8    Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
27   an expert witness or as a consultant in this Action.
28   ///
                                                 3
 1         2.9    House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.10 Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6         2.11 Outside Counsel of Record: attorneys who are not employees of a party
 7   to this Action but are retained to represent or advise a party to this Action and have
 8   appeared in this Action on behalf of that party or are affiliated with a law firm which
 9   has appeared on behalf of that party, and includes support staff.
10         2.12 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.14 Professional Vendors: persons or entities that provide litigation support
16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.15 Protected Material:       any Disclosure or Discovery Material that is
20   designated    as   “CONFIDENTIAL”           or    “HIGHLY      CONFIDENTIAL          --
21   ATTORNEYS’ EYES ONLY.”
22         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
23   from a Producing Party.
24         3.     SCOPE
25         The protections conferred by this Order cover not only Protected Material (as
26   defined above), but also (1) any information copied or extracted from Protected
27   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
28   and (3) any deposition testimony, conversations, or presentations by Parties or their
                                                4
 1   Counsel that might reveal Protected Material, other than during a court hearing or at
 2   trial.
 3            Any use of Protected Material during a court hearing or at trial shall be
 4   governed by the orders of the presiding judge. This Order does not govern the use of
 5   Protected Material during a court hearing or at trial.
 6            4.     DURATION
 7            Even after final disposition of this litigation, the confidentiality obligations
 8   imposed by this Order shall remain in effect until a Designating Party agrees
 9   otherwise in writing or a court order otherwise directs. Final disposition shall be
10   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
11   or without prejudice; and (2) final judgment herein after the completion and
12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
13   including the time limits for filing any motions or applications for extension of time
14   pursuant to applicable law.
15            5.     DESIGNATING PROTECTED MATERIAL
16            5.1    Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under this
18   Order must take care to limit any such designation to specific material that qualifies
19   under the appropriate standards. The Designating Party must designate for protection
20   only those parts of material, documents, items, or oral or written communications that
21   qualify so that other portions of the material, documents, items, or communications
22   for which protection is not warranted are not swept unjustifiably within the ambit of
23   this Order.
24            Mass, indiscriminate, or routinized designations are prohibited. Designations
25   that are shown to be clearly unjustified or that have been made for an improper
26   purpose (e.g., to unnecessarily encumber the case development process or to impose
27   unnecessary expenses and burdens on other parties) may expose the Designating Party
28   to sanctions.
                                                  5
 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         5.2         Manner and Timing of Designations. Except as otherwise provided in
 5   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced.
 9         Designation in conformity with this Order requires:
10               (a)     for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions), that the Producing Party affix at
12   a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
13   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only
14   a portion or portions of the material on a page qualifies for protection, the Producing
15   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
16   markings in the margins).
17         A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and before
20   the designation, all of the material made available for inspection shall be deemed
21   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
22   copied and produced, the Producing Party must determine which documents, or
23   portions thereof, qualify for protection under this Order. Then, before producing the
24   specified documents, the Producing Party must affix the “CONFIDENTIAL”, or
25   “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page
26   that contains Protected Material. If only a portion or portions of the material on a
27   page qualifies for protection, the Producing Party also must clearly identify the
28   protected portion(s) (e.g., by making appropriate markings in the margins).
                                                 6
 1               (b) for testimony given in depositions that the Designating Party identifies
 2   on the record, before the close of the deposition as protected testimony.
 3               (c) for information produced in some form other than documentary and for
 4   any other tangible items, that the Producing Party affix in a prominent place on the
 5   exterior of the container or containers in which the information is stored the legend
 6   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 7   ONLY.” If only a portion or portions of the information warrants protection, the
 8   Producing Party, to the extent practicable, shall identify the protected portion(s).
 9         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone, waive the
11   Designating Party’s right to secure protection under this Order for such material.
12   Upon timely correction of a designation, the Receiving Party must make reasonable
13   efforts to assure that the material is treated in accordance with the provisions of this
14   Order.
15         6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
16         6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
17   designation of confidentiality at any time that is consistent with the Court’s
18   Scheduling Order.
19         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
20   resolution process under Local Rule 37-1 et seq.
21         6.3      The burden of persuasion in any such challenge proceeding shall be on
22   the Designating Party. Frivolous challenges, and those made for an improper purpose
23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
25   or withdrawn the confidentiality designation, all parties shall continue to afford the
26   material in question the level of protection to which it is entitled under the Producing
27   Party’s designation until the Court rules on the challenge.
28   ///
                                                 7
 1         7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5   Protected Material may be disclosed only to the categories of persons and under the
 6   conditions described in this Order. When the Action has been terminated, a Receiving
 7   Party must comply with the provisions of Section 13 below.
 8         Protected Material must be stored and maintained by a Receiving Party at a
 9   location and in a secure manner that ensures that access is limited to the persons
10   authorized under this Order.
11         7.2      Disclosure of “CONFIDENTIAL” Information or Items.                Unless
12   otherwise ordered by the court or permitted in writing by the Designating Party, a
13   Receiving      Party    may    disclose    any     information   or   item   designated
14   “CONFIDENTIAL” only to:
15               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
16   as employees of said Outside Counsel of Record to whom it is reasonably necessary
17   to disclose the information for this Action;
18               (b) the officers, directors, and employees (including House Counsel) of the
19   Receiving Party to whom disclosure is reasonably necessary for this Action;
20               (c) Experts (as defined in this Order) of the Receiving Party to whom
21   disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23               (d) the court and its personnel;
24               (e) private court reporters and their staff to whom disclosure is reasonably
25   necessary for this Action and who have signed the “Acknowledgment and Agreement
26   to Be Bound” (Exhibit A);
27   ///

28   ///
                                                    8
 1               (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4               (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 9   (Exhibit A); and (2) they will not be permitted to keep any confidential information
10   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
11   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
12   transcribed deposition testimony or exhibits to depositions that reveal Protected
13   Material may be separately bound by the court reporter and may not be disclosed to
14   anyone except as permitted under this Protective Order; and
15               (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17         7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
18   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
19   writing by the Designating Party, a Receiving Party may disclose any information or
20   item designated “CONFIDENTIAL” only to:
21         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
22   employees of said Outside Counsel of Record to whom it is reasonably necessary to
23   disclose the information for this Action;
24         (b)     Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27         (c) the court and its personnel;
28   ///
                                                 9
 1         (d) private court reporters and their staff to whom disclosure is reasonably
 2   necessary for this Action and who have signed the “Acknowledgment and Agreement
 3   to Be Bound” (Exhibit A);
 4         (e)     professional jury or trial consultants, mock jurors, and Professional
 5   Vendors to whom disclosure is reasonably necessary for this Action and who have
 6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7         (f) the author or recipient of a document containing the information or a
 8   custodian or other person who otherwise possessed or knew the information; and
 9         (g) any mediator or settlement officer, and their supporting personnel, mutually
10   agreed upon by any of the parties engaged in settlement discussions.
11         8.       PROTECTED         MATERIAL        SUBPOENAED           OR    ORDERED
12                  PRODUCED IN OTHER LITIGATION
13         If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
16   ONLY,” that Party must:
17               (a) promptly notify in writing the Designating Party. Such notification shall
18   include a copy of the subpoena or court order unless prohibited by law;
19               (b) promptly notify in writing the party who caused the subpoena or order
20   to issue in the other litigation that some or all of the material covered by the subpoena
21   or order is subject to this Protective Order. Such notification shall include a copy of
22   this Protective Order; and
23               (c) cooperate with respect to all reasonable procedures sought to be pursued
24   by the Designating Party whose Protected Material may be affected.
25         If the Designating Party timely seeks a protective order, the Party served with
26   the subpoena or court order shall not produce any information designated in this action
27   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
28   ONLY” before a determination by the court from which the subpoena or order issued,
                                                 10
 1   unless the Party has obtained the Designating Party’s permission, or unless otherwise
 2   required by the law or court order. The Designating Party shall bear the burden and
 3   expense of seeking protection in that court of its confidential material and nothing in
 4   these provisions should be construed as authorizing or encouraging a Receiving Party
 5   in this Action to disobey a lawful directive from another court.
 6         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 7             PRODUCED IN THIS LITIGATION
 8             (a) The terms of this Order are applicable to information produced by a
 9   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
10   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
11   Non-Parties in connection with this litigation is protected by the remedies and relief
12   provided by this Order.      Nothing in these provisions should be construed as
13   prohibiting a Non-Party from seeking additional protections.
14             (b) In the event that a Party is required, by a valid discovery request, to
15   produce a Non-Party’s confidential information in its possession, and the Party is
16   subject to an agreement with the Non-Party not to produce the Non-Party’s
17   confidential information, then the Party shall:
18                (1) promptly notify in writing the Requesting Party and the Non-Party
19   that some or all of the information requested is subject to a confidentiality agreement
20   with a Non-Party;
21                (2) promptly provide the Non-Party with a copy of the Protective Order
22   in this Action, the relevant discovery request(s), and a reasonably specific description
23   of the information requested; and
24                (3) make the information requested available for inspection by the Non-
25   Party, if requested.
26             (c) If a Non-Party represented by counsel fails to commence the process
27   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
28   and accompanying information or fails contemporaneously to notify the Receiving
                                               11
 1   Party that it has done so, the Receiving Party may produce the Non-Party’s
 2   confidential information responsive to the discovery request. If an unrepresented
 3   Non-Party fails to seek a protective order from this court within 14 days of receiving
 4   the notice and accompanying information, the Receiving Party may produce the Non-
 5   Party’s confidential information responsive to the discovery request. If the Non-Party
 6   timely seeks a protective order, the Receiving Party shall not produce any information
 7   in its possession or control that is subject to the confidentiality agreement with the
 8   Non-Party before a determination by the court unless otherwise required by the law
 9   or court order. Absent a court order to the contrary, the Non-Party shall bear the
10   burden and expense of seeking protection in this court of its Protected Material.
11         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Protective Order, the Receiving Party must immediately (a) notify in writing the
15   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
16   all unauthorized copies of the Protected Material, (c) inform the person or persons to
17   whom unauthorized disclosures were made of all the terms of this Order, and
18   (d) request such person or persons to execute the “Acknowledgment and Agreement
19   to Be Bound” (Exhibit A).
20         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21                PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or
                                               12
 1   information covered by the attorney-client privilege or work product protection, the
 2   parties may incorporate their agreement into this Protective Order.
 3         12.    MISCELLANEOUS
 4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 5   person to seek its modification by the Court in the future.
 6         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 7   would have to object to disclosing or producing any information or item on any
 8   ground not addressed in this Protective Order. Similarly, no Party waives any right
 9   to object on any ground to use in evidence of any of the material covered by this
10   Protective Order.
11         12.3 Filing Protected Material.       A Party that seeks to file under seal any
12   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
13   orders of the assigned District Judge and Magistrate Judge. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the specific
15   Protected Material at issue. If a Party’s request to file Protected Material under seal
16   is denied by the court, then the Receiving Party may file the information in the public
17   record unless otherwise instructed by the court.
18         13.    FINAL DISPOSITION
19         After the final disposition of this Action, as defined in Section 4, within 60 days
20   of a written request by the Designating Party, each Receiving Party must return all
21   Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving
25   Party must submit a written certification to the Producing Party (and, if not the same
26   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27   (by category, where appropriate) all the Protected Material that was returned or
28   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                13
 1   abstracts, compilations, summaries or any other format reproducing or capturing any
 2   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 3   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 5   reports, attorney work product, and consultant and expert work product, even if such
 6   materials contain Protected Material. Any such archival copies that contain or
 7   constitute Protected Material remain subject to this Protective Order as set forth in
 8   Section 4.
 9         14.    Any violation of this Order may be punished by any and all appropriate
10   measures including, without limitation, contempt proceedings and/or monetary
11   sanctions.
12         IT IS SO ORDERED.
13   DATED: May 7, 2021
14

15                                             __________/s/_______________
                                               Honorable Jacqueline Chooljian
16                                             United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                               14
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________             [print   or   type   full   name],   of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Protective Order that was issued by the
 7   United States District Court for the Central District of California on May 7, 2021 in
 8   the case of China Branding Group Limited (In Official Liquidation) v. Bobulinski,
 9   Case No. 2:20-cv-06759-RGK (JC). I agree to comply with and to be bound by all
10   the terms of this Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                               15
